Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Drawings
The drawings are objected to because the reference numerals 2, 3, 4, 5 and 6 in Figure 2 are lacking required lead lines.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 15-21 are objected to because of the following informalities:  
In regard to claims 15-18, clear proper antecedent basis for the “mesh sheet” in line 1 of claims 15, 16, 17, 18 and 19 should be defined.  
In regard to claims 19-21, clear and proper antecedent basis for the “back-side or garment-facing sheet” in line 1 of claims 19, 20 and 21 should be defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 3, 7-9, 11, 12, 14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 2, it is indefinite as whether the “thin absorbent member” (line 1) is the same as the “thin absorbent sheet” referred to in claim 1.
	In regard to claim 3, the alternative language or phrase “(also referred to as a transfer sheet)” renders the claim indefinite and such language should be avoided.  Also in regard to claim 3, it is indefinite as whether the “thin absorbent member” (line 2) is the same as the “thin absorbent sheet” referred to in claim 1.

	In regard to claim 8, the alternative language (i.e. “or”) in line 2 renders the claim indefinite and such language should be avoided.  
	In regard to claim 9, it is indefinite as to what is intended by “includes “Velcro” like structure whole or in a pattern” (line 1 and 2), especially due to Applicant’s use of alternate language and the trademark name Velcro.  The Office suggests avoiding the use of alternate language and trademarks.
	In regard to claim 11, it is indefinite as to the location of “where urine-exudate would flow” (line 2) and “other areas” (line 2), since such language is vague.
	In regard to claim 12, it is indefinite as to what the phrase “comprises terminates onto a sub-area of the article” (lines 1 and 2).
	In regard to claim 14, Applicant’s use of the term “preferably” in lines 2 and 3 renders the claim indefinite since the metes and bounds of the claims cannot be readily ascertained.
In regard to claim 16, Applicant’s use of the term “preferably” in line 2 renders the claim indefinite since the metes and bounds of the claims cannot be readily ascertained.
	In regard to claim 17, the phrase “may comprise any orientation” (line 2) is vague and renders the claim indefinite since the metes and bounds of the claim cannot be readily ascertained.
 

Applicant is respectfully requested to review the entire set of claims other similar occurrences of indefiniteness since the above list may only be exemplary and may not be exhaustive.  Furthermore, Applicant is suggested to review the claims of the cited publications and patents for examples of claim construction.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0239102).
The Lee et al. reference discloses a protective article 10 (see at least Figure 2) for undergarments comprising a thin absorbent sheet 21 (i.e. which can also be referred to as a thin absorbent member), a liquid permeable backside sheet (see sheet 26 in Figure 2 with liquid permeable sheet 17 layered therewith) and a liquid permeable skin-contact surface sheet 17, as claimed.
In regard to claim 3, see paragraphs [0053] and [0054] where hydrophilic sheet is disclosed.
In regard to claim 5, see paragraph [0050].
In regard to claim 8, see paragraph [0064] and edges 41, 42, 43 and 44.

	In regard to claim 10, see paragraph [0058].
	In regard to claims 11 and 12, see different shapes of the absorbent core 21 disclosed in paragraph [0061] and the outer perimeters of the different shapes terminate at a sub-area.
	In regard to claims 19-21, see back-side or garment-facing sheet which is constructed similarly to the skin-contact sheet with apertures therein (see paragraph [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0239102) in view of Ong et al. (US 2013/0158494).
The Lee et al. reference discloses a protective article (see above), but fails to disclose a mesh or grid layer as claimed.  The Ong et al. reference discloses another protective article having a mesh or grid layer (see reference numeral 95 and 100) arranged to distribute or spread the moisture outward.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protective article of Lee et al. to have a mesh or grid layer as claimed in view of the teachings of Ong et al. to distribute or spread the moisture outward.
s 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0239102).
The Lee et al. reference discloses a protective article (see above), but fails to disclose the holes or perforations in the skin contact sheet as being sized a minimum of 0.3 mm (claim 6), the skin contact sheet having a weight basis of 30-60 gsm and being less than 5 mm thick (claim 7), the water absorbing resin in the thin absorbent sheet as being less than 10% of composition (claim 13) and the thin absorbent sheet as having a weight basis between 10 to 100 gsm and a thickness of less than 2 mm (claim 14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the protective article of Lee et al. to have the holes or perforations in the skin contact sheet as being sized a minimum of 0.3 mm (claim 6), the skin contact sheet having a weight basis of 30-60 gsm and being less than 5 mm thick (claim 7), the water absorbing resin in the thin absorbent sheet as being less than 10% of composition (claim 13) and the thin absorbent sheet as having a weight basis between 10 to 100 gsm and a thickness of less than 2 mm (claim 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Lee et al., Carstens et al., Gann et al., Ng et al. and Ohba et al. references pertain to various protective articles similar to that of Applicants.


http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 




________________________________________________________________________

Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649